Exhibit 10.2

AMENDMENT NO. 1 TO GUARANTEE AGREEMENT

AMENDMENT NO. 1 TO GUARANTEE AGREEMENT, dated as of September 23, 2013 (this
“Amendment”), made by BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation
(“Guarantor”), in favor of BANK OF AMERICA, N.A., a national banking association
(“Buyer”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Guarantee Agreement (as defined below).

RECITALS

WHEREAS, Guarantor is party to that certain Guarantee Agreement, dated as of
May 21, 2013, as amended hereby (as may be further amended, restated,
supplemented, or otherwise modified and in effect from time to time, the
“Guarantee Agreement”) and that Acknowledgment, dated as of September 23, 2013
by Guarantor to Buyer;

WHEREAS, Parlex 1 Finance, LLC (“Parlex 1”), Parlex 3 Finance, LLC (“Parlex 3”
and, together with Parlex 1, each a “Seller” and, collectively, the “Sellers”)
and Buyer are parties to that certain Master Repurchase Agreement, dated as of
May 21, 2013, as amended by Amendment No. 1 to Master Repurchase Agreement,
dated as of September 23, 2013, between Buyer and Parlex 1, and that certain
Joinder Agreement dated as of September 23, 2013, between Buyer, Parlex 1 and
Parlex 3 and, as may be further amended, restated, supplemented, or otherwise
modified and in effect from time to time, (the “Repurchase Agreement”);

WHEREAS, Parlex 3 has proposed for purchase by the Buyer of a certain loan
referred to as the “Paris Loan” (as more fully described below);

WHEREAS, it is a condition precedent to Buyer’s purchase of the Paris Loan under
the Repurchase Agreement that Guarantor execute and deliver this Amendment to
Buyer, and Guarantor has agreed to amend certain provisions of the Guarantee
Agreement in the manner set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer each hereby agree as follows:

Amendment to Guarantee Agreement. Section 2(b) of Guarantee Agreement is hereby
amended as follows:

(a) sub-clause (i) of Section 2(b) is hereby amended in its entirety by deleting
the existing text of such sub-clause and replacing it with the following:

50% of the then-currently unpaid aggregate Repurchase Price of all Senior Loans
and Senior Interests; other than the Senior Loan represented by the Loan
Agreement, dated June 13, 2013, between 752 UWS, LLC, a Delaware limited
liability company, as borrower, and Parlex 3 Finance, LLC, a Delaware limited
liability company, as lender (the “Paris Loan”); and



--------------------------------------------------------------------------------

(b) sub-clause (ii) of Section 2(b) is hereby amended in its entirety by
deleting the existing text of such sub-clause and replacing it with the
following:

100% of the then-currently unpaid aggregate Repurchase Price of all other
Purchased Loans not referenced in clause (i) above, including but not limited to
the Paris Loan.

SECTION 1. Effectiveness. This Amendment and its provisions shall become
effective when this Amendment is executed by Guarantor (the “Amendment Effective
Date”).

SECTION 2. Compliance with Transaction Documents. Guarantor hereby represents
and warrants to Buyer, as of the Amendment Effective Date, that Guarantor is in
compliance with all of the terms and provisions set forth in the Guarantee.

SECTION 3. Acknowledgement. Guarantor hereby acknowledges that, as of the date
hereof, Buyer is in compliance with its undertakings and obligations under the
Guarantee Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Guarantee Agreement and each of the other Transaction Documents
(as such term is defined in the Repurchase Agreement) shall continue to be, and
shall remain, in full force and effect in accordance with their respective
terms; provided, however, that upon the Amendment Effective Date, (x) each
reference therein and herein to the “Transaction Documents” shall be deemed to
include, in any event, this Amendment, (y) each reference to the “Guarantee
Agreement” in any of the Transaction Documents shall be deemed to be a reference
to the Guarantee Agreement as amended hereby, and (z) each reference in the
Guarantee Agreement to “this Agreement”, this “Guarantee Agreement”, “hereof”,
“herein” or words of similar effect in referring to the Guarantee Agreement
shall be deemed to be references to the Guarantee Agreement as amended by this
Amendment.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 6. Expenses. Seller agrees to pay and reimburse Buyer for all actual
out-of-pocket costs and expenses reasonably incurred by Buyer in connection with
the preparation, execution and delivery of this Amendment in accordance with
Section 20(b) of the Repurchase Agreement.



--------------------------------------------------------------------------------

SECTION 7. GOVERNING LAW.

THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
OR IN CONNECTION WITH THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY OTHER JURISDICTION.

[Remainder of page intentionally left blank; Signatures follow on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BLACKSTONE MORTGAGE TRUST, INC.

a Maryland corporation

By:  

/s/ Douglas Armer

Name:    Douglas Armer Title:   Principal, Head of Capital Markets Acknowledged
and agreed:

BANK OF AMERICA, N.A.,

a national banking association

By:  

/s/ Leland F. Bunch

Name:    Leland F. Bunch Title:   Director